Citation Nr: 1723262	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served in active duty from April 9 to August 9, 1979.  He has additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded these matters in February 2015 and April 2016.

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay in adjudicating this appeal, but finds that these matters must be remanded again for further development before a decision may be made on the merits.

The Veteran seeks entitlement to service connection for a low back disability and for a left hip disability.  The record reflects that he has been diagnosed with degenerative joint disease of the lumbar spine, degenerative joint disease of the left hip, and chronic musculoligamentous strain of the left hip.

In its February 2015 remand, the Board directed the AOJ to obtain an addendum opinion or, if necessary, another VA examination as to the Veteran's claimed low back and left hip disabilities.  The remand specified that the examiner was to review the Veteran's claims file and provide opinions as to whether the Veteran's claimed low back and left hip disabilities were directly related to his service, were caused by his service-connected right knee disability, or were aggravated by his service-connected right knee disability.

Pursuant to the February 2015 remand, the AOJ provided the Veteran with a VA examination as to his low back and left hip disabilities in April 2015.  The April 2015 VA examiner indicated that he reviewed only the Veteran's VA treatment records, not the entire claims file.  However, he also refers to the Veteran's service treatment records in the examination report.  Therefore, it is unclear whether the examiner reviewed the entire record, as directed in the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Board remand confers upon an appellant the right to substantial compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In addition, the examiner opined that the Veteran's low back and left hip disabilities are less likely than not secondary to his service-connected right knee disability based, at least in part, on the fact that "I observed the Veteran walking for a distance of about 50 feet without his knowing I was observing him, and there was no noticeable limp" and that the Veteran would have had a noticeably antalgic gait if the low back disability or left hip disability were secondary to the right knee disability.  However, the examination report does not indicate that formal gait testing was performed, and the examiner's conclusion that the Veteran does not have an antalgic gait is contrary to other evidence of record.  Specifically, a December 2009 VA joints examiner found that the Veteran had an antalgic gait on examination, and that the Veteran had difficulty in walking on the heels.  As such, the Board finds that the April 2015 VA examiner's opinion does not reflect consideration of all of the relevant evidence of record.

Furthermore, the April 2015 VA examiner's opinion does not reflect consideration of the Veteran's contention that his current low back and left hip disabilities are etiologically related to a fall he had in 2002, which he in turn contends was caused by his right knee buckling due to his service-connected right knee disability.  The Veteran told a January 2006 VA joints examiner that he fractured his left fibula and left ankle and injured his right groin, left hip, and lower back in that fall.  Private medical records dated in September 2002 reflect that the Veteran fell 15 feet and landed on his left leg, fracturing his left ankle and left fibula.  As such, the April 2015 VA examination does not adequately address this aspect of the Veteran's claims.

Finally, the April 2015 VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's low back and/or left hip disabilities were aggravated by his service-connected right knee disability, as directed in the February 2015 Board remand.  In that regard, the Board notes that an opinion to the effect that one disability is not caused by, a result of, or secondary to another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Given the above deficiencies in the April 2015 VA examination report, the Board finds that the appeal must be remanded so that the Veteran may be provided an addendum opinion or, if necessary, another examination.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the April 2015 VA examination or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.  If an examination is provided, then the examination should include formal gait testing.  Following review of the entire record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability and/or left hip disabilities are proximately due to or the result of his service-connected disabilities, specifically to include his service-connected right knee disability.

b.  If not, whether it is at least as likely as not that the Veteran's current low back disability and/or left hip disabilities were aggravated by his service-connected disabilities, specifically to include his service-connected right knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.  Any opinion provided must reflect consideration of the evidence of record showing that the Veteran has demonstrated an antalgic gait on physical examination, to include the December 2009 VA joints examination report.  The opinion must also reflect consideration of the Veteran's contention that his low back disability and left hip disabilities are due to a fall caused by his service-connected right knee disability, and of the records showing that the Veteran fractured his left ankle and left fibula in a fall in 2002.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

